    Case 2:19-ap-01071-NB              Doc 24 Filed 11/18/19 Entered 11/18/19 09:08:12                          Desc
                                        Main Document    Page 1 of 2

 NAME,ADDRESS.AND TELEPHONENUMBEROFATTOI
                                       G EYISI
 OR OFPARW APPEARING IN PRO PER
 PhilipLaé eldProSe
 8TheGreen Suite6426
 Do
 ( ver,DE19901
 302)401-6804
                                                                                                F lL E D
                                                                                             N0V 15 2919
 ArroRxEytslFoR:Pro se                                                                 cBckrRx
                                                                                         ryN:zr us
                                                                                              tAublsTjcx;Ro
                                                                                                 ,
                                                                                                          ul:
                                                                                                            l
                                                                                                            ry
                                                                                                             cc
                                                                                                              Ay
                                                                                                               uj
                                                                                                                coor
                                                                                                                   ukq
                                                                                                                     s,
                                                                                                                      r
                                                                                                                      w
                                        UN ITED STATES D ISTRICT COU RT
                                       CEN TRAL DISTRICT O F CA LIFO RN IA
Philip Jam esIaayfeld,Appellant                                   CMENUMBER:
                                                                                    2:19-cv-09375-SVW
                                                  Plaintiftïs),
                                  V.

Richard M .Pachulski,Appellee                                                  cslm ylcu lox ANo xoTlcE
                                                                                 OF INTERESTED PARTIES
                                                  Defend.aqs)                        (I-
                                                                                       ocalRule7.1-1)

T0:     THE COURT AND ALL PARTIESOF RECORD:

Theundersigned,counselofrecordfor                           PhilipJamesLayfield
orpartyappearing in pro per,certifiest at e o owing iste party orparties m ay aveapecuniaryinterestin
theoutcom eofthiscase.TheserepresentationsaremadetoenabletheCourttoevaluatepossibledisqualifkation
orrecusal.
           (Listthenamesofa11suchpartiesandidentifytheirconnection andinterest.Useadditionalsheetifnecessarp)
                         PARTY                                           CONNECTION /INTEREST
Layfield & Barrett,APC                                            Bankruptcy Estateunderlyinglawsuitwashledon behalfof
                                                                  byRichard Pachulski,Chapter11Trustee




        11/11/2019
        bate                                     gj
                                                  'nature

                                                 Attorneyofrecordfor(ornameofpartyappearinginproper):
                                                          ,
                                                         /). kp.z
CV.30(05/13)                                 NOTICEOFINTERESTED Pu '
                                                                   l'lEs
                                                                         +

    Case 2:19-ap-01071-NB              Doc 24 Filed 11/18/19 Entered 11/18/19 09:08:12                       Desc
                                        Main Document    Page 2 of 2




                                   PROO F O F SERVICE O F DOCUM ENT
Iam overthe age of18 and nota partyto this bankruptcycase oradversary proceeding. My businessaddressis:
8 The Green,Suite 6426,Dover,DE 19901

A trueandcorrectcopyoftheforegoingdocumententitledfspecit?:Cedi
                                                              ficationand Notice ofInterestedPadies
(LocalRule7.1-1)

willbeservedorwasserved(a)onthejudgeinchambersintheform andmannerrequiredby LBR 5005-2(d);and (b)in
the m annerstated below:

1.TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEFI: Pursuantto controlling General
OrdersandLBR,theforegoingdocumentwillbeservedbythecourtviaNEFandhyperlinktothedocument.On(dale)
11/11/2019        ,Ichecked the CM/ECF docketforthis bankruptcy case oradversary proceeding and determined that
the foll
       owing personsare onthe Electronic MailNotice Listto receive NEFtransmission atthe emailaddressesstated
below:
 WesleyH Avery(TR)wes@ averytrustee.com,cll7@ecfbis.com;Iucy@ avey rustee.comiisabel@ avey rustee.com
 JamesKT Hunterjhunter@ pszjlawxcom;UnitedStatesTrustee(LA)ustpregi
                                                                  onl6.la.ed@ usdoj.gov


                                                                       I-IServiceinformationcontinuedonattachedpage
2.SERVED BY UNITED STATES MAIL:
On(date) 11/11/2019           ,Iservedthefollowingpersonsand/orenti
                                                                  tiesattheIastknownaddressesinthisbankruptcy
case oradversary proceeding by placing a true and correctcopythereofin a sealed envelope in the United States mail,
tirstcl
      ass,postageprepaid,andaddressedasfollows.Li
                                                stingthejudgehereconstitutesadecl
                                                                                arationthatmailingtothe
judge
    l willbeco Ietednolaterthan24 hoursafterthedocumentisfiled.
 C erko t e oud- n: bankuptcyfilings
 US BankruptcyCoud
 255 E.Temple Street
 LosAngeles,CA 90012
                                                                      r-1Serviceinformati
                                                                                        oncontinuedonattachedpage
3. SERVED BY PERSONAL DELIVERY,OVERNIGHT MAIL.FACSIMILE TRANSMISSION OR EMAIL (state method
foreachDersonorentitvserved):Pursuantto F.R.CiV.P.5and/orcontrolling LBR,on(Jate)                 ,Iserved
thefollowingpersonsand/orentitiesbypersonaldelivery,overnightmailservice,or(forthosewhoconsentedinwritingto
suchservicemethod),byfacsimiletransmissionand/oremailasfollows.Listingthejudgehereconstitutesadeclaration
thatpersonaldeliveryon,orovernightmailto,thejudgewillbecompl
                                                           etednoIaterthan24hoursafterthedocumentis
fil
  ed.




                                                                      (---IServiceinformati
                                                                                          oncontinuedonattachedpage
IdeclareunderpenaltyofpeturyundertheIawsoftheUnited Statesthattheforegoingistrueandcorrect.
                                                                                     '
                                                                                 .       - .
                                                                                ..
11/11/2019      Chri:tineL@vfi
                             eld                                                '        zz')
 bate                      PrintedName                                        signatuw k                    -

           Thisform i
                    smandatory.l
                               thasbeenapprovedforuse bythe Uni
                                                              tedStatesBankruptcyCourtfortheCentralDi
                                                                                                    stri
                                                                                                       ctofCal
                                                                                                             iforni
                                                                                                                  a.

June2oî2                                                                         F 9013-3.1.PROO F.SERVICE
